Exhibit 10.2
SEPARATION AGREEMENT AND GENERAL RELEASE


        This Separation Agreement and General Release (the “Agreement”) is made
and entered into this 7th day of February 2020 by and between The Hain Celestial
Group, Inc. (“Hain” or the “Company”) and Kevin McGahren (“Employee”).


WHEREAS, Hain and Employee wish to amicably terminate Employee’s employment with
Hain;


        NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth therein, Hain and Employee agree as follows:


1.Termination of Employment


Employee’s last day of employment will be February 7, 2020 (the “Termination
Date”), or such date as the Company and Employee may mutually agree in
connection with the transition of Employee’s responsibilities. Employee and the
Company may mutually agree to terminate Employee’s employment prior to the
Termination Date; provided, however, that in the event of an earlier
termination, Employee shall only be paid through the date of his/her termination
and such date shall be the Termination Date for purposes of this Agreement.


2.  Severance Payment by Hain


As consideration for signing and not revoking this Agreement and Employee’s
complete compliance therewith, Hain shall provide Employee with a cash severance
payment in the aggregate amount of $832,500, less applicable withholdings and
deductions, payable over a period of 12 months starting from the Termination
Date, in regular installments in accordance with the general payroll practices
of the Company.


3. Benefits


Hain agrees to continue Employee’s medical, dental and vision coverage through
February 29, 2020. Thereafter, Employee will be eligible to elect to continue
medical, dental and vision plan coverage pursuant to the notice sent to Employee
by the insurance provider in accordance with the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"). If Employee properly and timely elects medical,
dental and/or vision coverage pursuant to COBRA as coverage existed as of the
Termination Date, Hain agrees to pay the cost of the premium for such elected
coverage (subject to applicable taxes) for a period of 12 months (provided
Employee executes this Agreement, and remains eligible for COBRA coverage
continuation). Thereafter, Employee shall be entitled to elect to continue such
COBRA coverage for the remainder of the COBRA period, at his/her own expense, in
accordance with applicable law. 


Employee's participation in all other benefits and incidents of employment
(including, but not limited to, the accrual of vacation and paid time off, Life



--------------------------------------------------------------------------------



Insurance, AD&D, Long Term Disability, 401(k), and the vesting of equity grants
as applicable) cease on the Termination Date.


4. Payment of Salary


Except with respect to the severance payments and benefits provided by Sections
2 and 3 hereof and payment of Employee’s salary for the current pay period,
Employee acknowledges and represents that, as of the date Employee signed this
Agreement, Hain has paid all salary, wages, bonuses, accrued vacation, housing
allowances, relocation costs, interest, stock, stock options, fees, commissions,
and any and all other benefits and compensation due to him/her.


5. Release by Employee
Employee agrees that he/she would not be entitled to the consideration set forth
in Sections 2 and 3 absent his/her execution and fulfillment of this Agreement.
As a consequence of execution of this Agreement, Hain and its current and former
officers, directors, employees, agents, investors, attorneys, creditors,
counsel, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns and any other affiliated or
related person or entity (the “Releasees”) have no outstanding obligations to
Employee except as otherwise set forth in this Agreement. Employee, on his/her
own behalf, and on behalf of his/her present and former heirs, family members,
executors, creditors, agents, assigns and any other affiliated or related person
or entity, hereby fully and forever releases Hain and the other Releasees from,
and agrees not to sue concerning, any claim, duty, obligation or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee may possess as of and including on the
Effective Date of this Agreement, including, without limitation:


a.any and all claims relating to or arising from Employee's employment with
Hain, or the termination of that employment;
b.any and all claims relating to, or arising from, Employee's right to purchase,
or actual purchase of, shares of Company stock, including, but not limited to,
any claims for fraud, misrepresentation, breach of fiduciary duty, breach of
duty under applicable state corporate law, and securities fraud under any state
or federal law;
c.any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; qui tam;



--------------------------------------------------------------------------------



whistleblower, battery; invasion of privacy; false imprisonment; and conversion;
d.any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Older
Workers Benefit Protection Act; the Family and Medical Leave Act; the Fair
Credit Reporting Act; the New York State Executive Law (including its Human
Rights Law); the New York City Administrative Code (including its Human Rights
Law); the New York State Labor Law; the New York wage, wage payment, wage theft
and wage–hour laws; the Sarbanes-Oxley Act;


e.        any and all claims for violation of the federal, or any state,
constitution;
f.        any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
g.        any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
h.        any and all claims for attorneys’ fees and costs.
Hain and Employee agree that the release set forth in this Section shall be and
remain in effect in all respects as a complete general release as to the matters
released for all time. Employee agrees and understands that, except as otherwise
provided in this agreement, this Agreement provides a full and final general
release covering all known and unknown and anticipated and unanticipated
injuries, debts, or damages which may have arisen, or which may arise, connected
with all matters from the beginning of time to the date of this Agreement, as
well as those injuries, debts, claims or damages now known or disclosed which
may have arisen, or which may arise, from Employee’s employment with or
separation from Hain on the Termination Date, except as otherwise provided in
this agreement.


This Agreement does not release or waive claims (a) to enforce this Agreement or
otherwise arising after the date of this Agreement; (b) regarding vested
benefits under any 401(k); (c) under COBRA; (d) as a consumer of goods,
products, or services of Hain or Releasees; and/or (e) claims for workers’
compensation benefits or unemployment insurance benefits, but Employee
acknowledges that he/she is not aware of any work-related condition or injury.
Moreover, Employee and Hain acknowledge that this Agreement does not limit
either party’s right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local governmental agency
(“Governmental Agency”), but waives the right to any personal remedy, to the
maximum extent permitted by law, for claims that are released under Section
7(a)-(h), except that



--------------------------------------------------------------------------------



this Agreement does not limit Employee’s right to receive an award for
information provided to any Governmental Agency.
        
6. Acknowledgement of Waiver of Claims Under ADEA


Employee acknowledges that he/she is waiving and releasing any rights he/she may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
this waiver and release is knowing and voluntary. Employee and Hain agree that
this waiver and release does not apply to any rights or claims that may arise
under the ADEA after the Effective Date of this Agreement. Employee acknowledges
that the consideration given for this waiver and release is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he/she has been advised by this writing that:
a.he/she should consult with an attorney prior to executing this Agreement;
b.he/she has up to twenty-one (21) days within which to consider this Agreement;
c.he/she has seven (7) days following his/her execution of this Agreement to
revoke this Agreement;
d.this Agreement shall not be effective until the revocation period has expired;
and
e.nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law. However, if the release of
ADEA claims or any other claim is set aside or limited, all monies paid
hereunder shall be set-off against any relief or recovery.
7.  No Admission of Liability


Neither this Agreement, nor anything contained herein, shall be construed as an
admission by the Company that it has in any respect violated or abridged any
Federal, State, or local law or any right or obligation that it may owe or may
have owed to Employee. No final findings or final judgments have been made and
Employee does not purport and will not claim to be a prevailing party, to any
degree or extent, nor will this Agreement or its terms be admissible in any
proceeding other than in a proceeding for breach of the terms contained herein.


8.  Ongoing Cooperation and Support by Employee


To the maximum extent permitted by law, Employee shall assist Hain in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against Hain or any of the Releasees
without additional compensation, provided, however that Hain will reimburse
Employee for reasonable out-of-pocket and travel-related expenses incurred with



--------------------------------------------------------------------------------



providing such assistance. Hain will endeavor to ensure that such assistance
does not conflict with or interfere in Employee’s future employment or
engagements, will not be unduly burdensome, and will be scheduled at mutually
agreeable times in light of Employee’s personal and business commitments.
Employee and Hain acknowledge this Section does not limit the right, where
applicable, to file or participate in an investigative proceeding of any
federal, state or local governmental agency without requiring notice to Hain or
any of the Releasees; Employee nevertheless understands that because of the
waiver and general release Employee freely provides by signing this Agreement,
Employee cannot obtain any monetary relief or recovery in any such proceeding to
the extent permitted by law, except that this Agreement does not limit
Employee’s right to receive an award for information provided to any
Governmental Agency, as set forth below in Section 10.


9.  Confidential and Proprietary Information of Hain


In accordance with the Confidentiality Agreement (as defined below) Employee
understands and agrees that all books, records, documents and information,
whether written or not, pertaining to Hain's business activities, are the
confidential and proprietary property of Hain (hereinafter referred to as "trade
secrets and confidential and proprietary information") and must be returned in
full and without retention of copies. Employee warrants, covenants, and agrees
that he/she will not disclose any of Hain's trade secrets and confidential and
proprietary information to any person or entity not employed, owned by, or
otherwise affiliated with Hain or use such information for his/her own benefit
or the benefit of any person or entity not employed, owned by, or otherwise
affiliated with Hain. Employee further agrees that he/she shall not be entitled
to copies, in any form, of such trade secrets and confidential and proprietary
information and he/she shall immediately return to Hain any copies of such
information currently in his/her possession or control. Notwithstanding the
foregoing, nothing in this Agreement shall be construed to limit Employee from
disclosing Employee’s own wages or other employment terms as provided by law.


Notwithstanding anything herein to the contrary, this Agreement does not limit
or interfere with Employee’s right, without notice to or authorization of the
Company, to communicate and cooperate in good faith with any self-regulatory
organization or U.S. federal, state, or local governmental or law enforcement
branch, agency, commission, or entity (collectively, a “Government Entity”) for
the purpose of (i) reporting a possible violation of any U.S. federal, state, or
local law or regulation, (ii) participating in any investigation or proceeding
that may be conducted or managed by any Government Entity, including by
providing documents or other information, or (iii) filing a charge or complaint
with a Government Entity, provided that in each case, such communications,
participation, and disclosures are consistent with applicable law. 
Additionally, Employee shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official, or to
an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  If Employee files a



--------------------------------------------------------------------------------



lawsuit for retaliation by an employer for reporting a suspected violation of
law, Employee may disclose the trade secret to Executive’s attorney and use the
trade secret information in the court proceeding, if Employee files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order. 


10.  Post-Employment Restrictive Covenants


Employee acknowledges that to the extent permissible by law, the
Confidentiality, Non-Interference, and Invention Assignment Agreement (the
(“Confidentiality Agreement”), dated June 21, 2019, which is annexed hereto as
Exhibit A, which is designed to survive the termination of such agreement shall
survive in full force and effect for the applicable periods contained therein,
except as otherwise set forth herein.


11. Return of Physical Property by Employee


Employee acknowledges his/her immediate responsibility to fully and
unconditionally return all tangible property of Hain to Hain on or before the
Termination Date. Employee acknowledges that he/she will not alter or remove any
Hain related data or documents from any electronic property of the Company and
he/she will return all electronic property in full working order.


12. Nondisparagement


Employee agrees to refrain from any defamation, libel or slander of Hain or any
of the Releasees to any person or entity including but not limited to Hain’s
past, present or future customers, employees, clients, contractors, vendors, or
to the media or health and research professional community via any form of
communication including written, oral, or electronic.  Employee also agrees not
to publish or make any disparaging remarks or statements related to Hain or any
of the other Releasees in any forum, including the internet, any web site or
blog.  Further, Employee agrees to refrain from any tortious interference with
Hain’s or the Releasees’ contracts and relationships. 


If Hain’s Human Resources representatives are contacted by any potential future
employers of Employee for a reference, Hain’s Human Resources representative
shall provide Employee’s dates of employment and last position at Hain.


13. Responsibility for Outplacement


Hain agrees to pay up to $3,000.00 of outplacement services directly to Right
Management, Inc.  Thereafter, Employee acknowledges that he/she shall accept
full responsibility for all costs related to his/her own job search and will not
look to Hain for any reimbursement of postage, printing, resume preparation,
outplacement counseling or any other related expense.


14. No Consideration Absent Execution of this Agreement





--------------------------------------------------------------------------------



        Employee agrees and understands that the Company has no obligation to
pay the monies and/or benefits in Sections 2 and 3 above unless Employee signs
this Agreement and follows its terms.


15.  Entire Agreement and Severability


The parties hereto agree that this Agreement may not be modified, altered or
changed, except by a written agreement signed by the parties hereto. This
Agreement, the Confidentiality Agreement dated March 25, 2019, by and between
Hain and Employee, which is annexed hereto as Exhibit A, represent the entire
agreement and understanding between Hain and Employee concerning the subject
matter of this Agreement and Employee's relationship with Hain, and supersede
and replace any and all prior agreements and understandings between the parties
concerning the subject matter of this Agreement and Employee's relationship with
Hain. If any term or provision of this Agreement or the application thereof to
Employee or circumstance shall to any extent be invalid or unenforceable, such
provision will be modified, rewritten or interpreted by the parties to include
as much of its nature and scope as will render it enforceable. Otherwise, Hain
shall be entitled to the return of the entire consideration under this
Agreement.


16. Breach of Agreement


Employee acknowledges and agrees that any breach hereof constitutes a material
breach of this Agreement and shall entitle the Company immediately to cease
making any severance payments and benefits provided by Sections 2 and 3 and to
recover any prior payments. In addition, should Employee violate any provision
of this Agreement, the Company may apply for appropriate relief. In any
proceeding to enforce the terms of this Agreement, the Agreement may be
introduced under seal in order to maintain its confidentiality. Employee
understands and agrees that the damage to the Company due to any such breach
will be extremely difficult to determine. Because of this difficulty, Employee
agrees that in the event of a finding of such breach, he/she will forfeit and
return to Hain all amounts received pursuant to this Agreement. Notwithstanding
any such relief, all of the other terms of this Agreement, including, without
limitation, Employee’s release of claims, shall remain in full force and effect.
The remedies provided for in this provision shall not be construed to be
exclusive and do not bar any other claims for relief. In addition, Hain shall be
entitled to recover its costs and fees, including reasonable attorneys’ fees,
incurred in the successful enforcement of any such relief.
17. Resolution of Disputes


Any controversy or claim arising out of this Agreement, or the breach thereof,
shall be decided by an appropriate state or federal court nearest to Hain’s
corporate headquarters, and all such claims shall be adjudicated by a judge
sitting without a jury.


18. Governing Law



--------------------------------------------------------------------------------





This Agreement shall be governed by the laws of the State of New York, without
regard for choice of law provisions.


19. Effective Date


This Agreement is effective after it has been signed by both parties and after
eight (8) days have passed following the date Employee signed the Agreement (the
“Effective Date”). Any revocation prior to the eighth day after Employee has
signed this Agreement must be submitted, in writing, to Kristy Meringolo, Senior
Vice President, General Counsel and state, “I hereby revoke my acceptance of our
Separation Agreement and General Release.” The revocation must be delivered to
Kristy Meringolo and postmarked within seven (7) calendar days of execution of
this Agreement.


20. Capability to Waive Claims
        Employee is competent to affect a knowing and voluntary general and
unlimited release of all claims and to enter into this Agreement.  Employee is
not affected or impaired in his/her ability voluntarily and knowingly to
consider and to execute this Agreement, whether by illness, use of alcohol,
drugs or other substances or conditions.  Employee is not a party to any
bankruptcy, lien, assignment, creditor-debtor or other proceeding which would
impair the right to settle all claims against Hain or to waive all claims that
Employee may have against Released Parties.
21. Voluntary Execution


Employee acknowledges that he/she has carefully read this Agreement and
understands all of its terms including the general and final release of claims
set forth above and covenant not to sue. Employee further acknowledges that
he/she has voluntarily entered into this Agreement; that he/she has not relied
upon any representation or statement, written or oral, not set forth in this
Agreement; that the only consideration for signing this Agreement is as set
forth herein; that the consideration received for executing this Agreement is
greater than that to which he/she may otherwise be entitled; and that this
document gives him/her the opportunity and encourages him/her to have this
Agreement reviewed by his/her attorney and tax advisor.


EMPLOYEE HAS TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THIS AGREEMENT. EMPLOYEE
ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.


EMPLOYEE MAY REVOKE THIS AGREEMENT DURING THE SEVEN (7) CALENDAR DAYS FOLLOWING
THE DAY EMPLOYEE SIGNS THIS AGREEMENT. ANY REVOCATION WITHIN THIS PERIOD MUST BE
SUBMITTED, IN WRITING, TO KRISTY MERINGOLO, SENIOR VICE PRESIDENT, GENERAL
COUNSEL AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR SEPARATION AGREEMENT
AND GENERAL RELEASE." THE REVOCATION MUST BE



--------------------------------------------------------------------------------



PERSONALLY DELIVERED TO KRISTY MERINGOLO OR HER DESIGNEE, OR MAILED TO KRISTY
MERINGOLO AT THE HAIN CELESTIAL GROUP, INC., 1111 MARCUS AVENUE, LAKE SUCCESS,
NEW YORK 11042 AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE
SIGNS THIS AGREEMENT.


EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.


EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE CERTAIN CLAIMS AGAINST HAIN AND
RELEASEES.


        The parties knowingly and voluntarily sign this Agreement as of the
date(s) set forth below:





THE HAIN CELESTIAL GROUP, INC./s/ Kevin McGahren By:/s/ JoAnn A. Murray
EmployeeJoAnn A. MurrayEVP & Chief HR Officer
Date: 2/7/20
Date: 2/7/20








--------------------------------------------------------------------------------



EXHIBIT A


Confidentiality, Non-Interference, and Invention Assignment Agreement


[Omitted]

